Citation Nr: 0714971	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-37 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left ankle joint, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The procedural history of this claim is somewhat long and 
complicated.  In October 1945, the veteran was granted 
service connection for deformity of the left ankle joint, 
secondary to an accidental rifle bullet wound.  He was 
assigned a 20 percent disability rating, effective October 5, 
1945.  The veteran was rated by analogy for traumatic 
arthritis under Diagnostic Code 3008 of the 1933 Schedule for 
Rating Disabilities, which was the rating code that most 
closely resembled the functions affected, anatomical 
localization, and symptomatology of the veteran's ankle 
disability.  38 C.F.R. § 4.20.

The July 1948 rating decision continued the 20 percent 
disability rating.  Effective April 1, 1946, the veteran's 
rating code was changed to Diagnostic Code 5010, which was 
the new code for evaluating traumatic arthritis under the 
1945 Schedule for Rating Disabilities.

In November 1948, the RO decreased the veteran's compensation 
rate from 20 percent to 10 percent, effective January 3, 
1949.  This reduction was based on a September 1948 radiology 
report noting that the posterior margin of the lower end of 
the veteran's tibia was somewhat irregular, suggesting old 
injury. However, there was no malalignment or joint 
involvement, and the tarsal bones were normal.  The 10 
percent disability rating was assigned pursuant to Diagnostic 
Code 7804 for the small scars that were at the bullet's 
entrance and exit points.  This rating decision was confirmed 
and continued in May 1951.  

In April 2003, the veteran applied for an increased rating, 
claiming pain in his foot and ankle, decreased range of 
motion, and stiffness.  His claim was denied by rating 
decision in January 2004 both because the scar itself did not 
warrant a higher disability rating and because there was no 
evidence of any other ankle abnormality due to the in-service 
wound.  Specifically, the rating decision cited a July 2003 
VA examination report to support the conclusion that the pain 
in the veteran's left foot was due to his arthritic big toe 
rather than his service-connected ankle wound. 

In June 2004, the veteran submitted a letter from a doctor at 
the VA Community Based Outpatient Clinic stating his left 
ankle injury has caused misuse of his left foot, causing 
chronic tendinitis and arthritis to his great toe.  In 
December 2004, the veteran was given another VA examination.  
X-rays from August 2004 showed mild degenerative disease in 
the first metatarsophalangeal joint, mild metatarsus primus 
varus with small bunion, mild valgus deformity of the fifth 
metatarsal, and a small plantar calcaneal spur.  Otherwise, 
the left foot was normal.  In his report, the examiner 
diagnosed a "[t]hrough and through bullet injury to the left 
distal leg within the Achilles tendon on the tibial/fibula 
with observed integrity of the Achilles tendon and the bony 
structure."  The examiner opined that the abnormal August 
2004 x-ray findings were not related to the bullet wound 
injury.  

In October 2004, the veteran filed a notice of disagreement 
with the January 2004 decision that, as discussed above, had 
denied an increased rating for residuals of a bullet wound of 
the left ankle joint.  

In a February 2005 rating decision, the veteran was denied 
service connection for tendinitis of the left foot and 
arthritis of the great toe as secondary to the service-
connected residuals of the gunshot wound to the left ankle.  

In May 2005, a Decision Review Officer conducted a de novo 
review of the January 2004 denial; the May 2005 statement of 
the case continued the veteran's 10 percent disability rating 
for residuals of a bullet wound to the left ankle.  It stated 
that, according to the July 2003 VA examination report, the 
veteran's current left foot pain was due to his arthritic big 
toe, not to his World War II ankle wound.  According to the 
December 2004 examination report, the degenerative changes 
and other foot problems were not related to the in-service 
injury.  

In the July 2005 substantive appeal and October 2005 informal 
hearing presentation, the veteran and his representative 
argued the veteran should be given a 30 percent rating for 
his left ankle disability.  The informal hearing presentation 
also raised a clear and unmistakable error (CUE) claim.  

"Clear and unmistakable error" is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error was present in a prior determination.  The 
criteria are: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions in effect at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed a the time of the prior 
adjudication in question.  Grover v. West, 12 Vet. App. 109, 
111-112 (1999); Russell v. Principi, 3 Vet. App. 310 (1992); 
Fugo v. Brown, supra at 43- 44.

According to the October 2005 informal hearing presentation, 
the rating decision of July 1948 was clearly and unmistakably 
erroneous.  It first noted that the veteran's service medical 
records and subsequent medical records indicated that the 
veteran suffered from a through and through wound which 
caused a compound, comminuted fracture to the posterior lip 
of the left tibia.  It stated that this wound is considered a 
severe muscle injury according to the 1945 rating schedule 
and that the veteran should have received a 30 percent rating 
for a severe muscle group injury under Diagnostic Code 5311.  
The representative also indicated that the RO did not even 
consider the through and through wound or the shattered bone 
fracture when rating the veteran's disability.  Instead, the 
veteran was evaluated under Diagnostic Code 5010 of the 1954 
rating schedule for arthritis, due to direct trauma, even 
though no arthritis was indicated at the time.  

The representative noted the CUE issue was not in proper 
appellate status.  Therefore, the representative requested 
that the increased rating claim be remanded so that the RO 
could consider both issues, based on the argument that that 
the CUE issue was inextricably intertwined with the issue of 
entitlement to an increased evaluation for residuals of a 
left ankle fracture.  

In November 2005, the Board found the CUE claim was 
inextricably intertwined with the issue of entitlement to a 
disability rating in excess of 10 percent for the residuals 
of a gunshot wound of the left ankle joint with tendinitis 
and arthritis of the great toe.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).  Therefore, the Board remanded 
the veteran's claim for adjudication of the CUE claim and 
readjudication of the increased rating claim.  

In May 2006, the RO issued a rating decision concluding that 
there was no CUE in the July 1948 decision and that no 
revision was warranted in the evaluation of residuals of a 
bullet wound of the left ankle joint.  The rating decision 
noted that, although the record showed compound comminuted 
fracture and through-and-through wound in the tibia lip, the 
evidence did not demonstrate muscle or tendon damage.  
Therefore, it was determined that a 30 percent evaluation was 
not in order.

The May 2006 decision did, however, find that the February 
2005 rating decision was clearly and unmistakably erroneous 
in that, rather than assigning a separate disability rating, 
the RO included the tendinitis and arthritis of the left 
great toe as part of the service-connected left ankle 
disability.  The May 2006 rating decision noted that, 
according to VA treatment records, the veteran's left ankle 
disability has caused misuse of the left foot, which has in 
turn caused chronic tendinitis and arthritis of the left 
great toe.  The May 2006 rating decision granted a separate 
10 percent disability rating for tendinitis and arthritis of 
the left great toe, effective April 16, 2003, the date of 
receipt of the veteran's increased rating claim.  

In August 2006, the veteran's representative argued that the 
rating decisions of 1945 and 1948 failed to properly rate the 
veteran's left ankle gunshot wound.  He noted that the 
gunshot wound was "shown to have entered the medial 
malleolus (inner protrusion of the ankle bone) and exited the 
lateral malleolus (the outer protrusion of the ankle bone) 
causing a compound fracture of the left ankle bone."  It was 
also noted that the veteran has never been afforded an 
evaluation of the affected muscle groups.  

In November 2006, the veteran's representative submitted the 
claim to the Veterans Benefits Administration's Compensation 
and Pension Service for administrative review.  At issue were 
two questions.  First, was the rating dated July 29, 1948, 
clearly and unmistakably erroneous in rating a deformity of 
the left ankle joint secondary to a bullet wound at 20 
percent under Diagnostic Code 5010?  Second, was the rating 
dated November 3, 1948, clearly and unmistakably erroneous in 
rating the gunshot wound to the ankle at 10 percent under 
Diagnostic Code 5271-7804?  

Again, the representative argued clear and unmistakable error 
because the veteran had a through and through wound with a 
fracture, complete, compound, and comminuted.  He also stated 
that the 1948 examination clearly indicated there was 
involvement of Muscle Group XII.  He further stated that, 
according to the 1945 Rating Schedule, compound, comminuted 
fracture with muscle damage established severe muscle injury.  
He argued that the veteran should be assigned a 30 percent 
rating for his gunshot wound under Diagnostic Code 5312, 
effective April 1, 1946, which was the effective date of the 
1945 Rating Schedule.  He also argued the veteran should 
receive a separate compensable rating under Diagnostic Code 
7804 for the tender scar noted in the 2003 examination.  He 
stated these ratings should be combined with the separate 
compensable rating for the left great toe for a 40 percent 
disability rating.  

In February 2007, the Director of the Compensation and 
Pension Service informed the representative that his office 
does not routinely provide administrative reviews of issues 
that are in appellate status, as doing so provides only an 
intermediate step in the appeal process.  This letter noted 
that the claims folder was being returned to the Appeals 
Management Center for further action on the veteran's appeal.  

In March 2007, the Compensation and Pension Service Director 
informed the RO that the veteran's file had been reviewed at 
the request of the veteran's representative.  At issue was 
whether the rating decisions of July 1948 and November 1948 
were clearly and unmistakably erroneous in failing to rate 
the gunshot wound to the veteran's left ankle as residuals of 
a muscle injury instead of as traumatic arthritis (Diagnostic 
Code 5010) or deformity of the ankle (Diagnostic Code 5271-
7804).  

The March 2007 administrative decision letter noted that all 
gunshot wounds resulting in injuries to muscles should be 
rated under the respective muscle group.  Because the 1933 
Rating Schedule did not include muscle groups, the veteran's 
disability was rated as analogous to traumatic arthritis 
under Diagnotic Code 3008.  The letter further noted that the 
1945 Rating Schedule included a detailed description of the 
muscle groups and how to assess each group's injury according 
to severity.  The letter stated that the rating decisions of 
July 1948 and November 1948 failed to assess the severity of 
any muscle injury under the 1945 Rating Schedule.  Instead, 
these decisions rated the residual injury under the 1933 
Rating Schedule, based on DCs 5010 and 5271, and reduced the 
veteran's disability evaluation to 10 percent, effective 
January 3, 1949.  

The Compensation and Pension Service found clear and 
unmistakable error in the rating decisions of July 1948 and 
November 1948 in that the RO failed to rate the veteran's 
muscle injury under Diagnostic Code 5310 for residual of 
moderately-severe injury to Muscle Group X and continue the 
20 percent evaluation.  The Director stated that corrective 
rating action should be taken under 38 C.F.R. § 3.105(a) and 
that the veteran's service-connected injury to Muscle Group X 
should be evaluated at the 20 percent rate effective January 
3, 1949.

The veteran was notified of the CUE finding in March 2007.  
In May 2007, the veteran's representative submitted an 
informal hearing presentation asking that the Board refer the 
Compensation and Pension Service's March 2007 letter to the 
RO so that appropriate action can be taken.  The RO has not 
yet had the opportunity to implement the instructions of the 
Compensation and Pension Service.  

Because it is inextricably intertwined with the CUE claim, 
the increased rating claim cannot be adjudicated until the 
instructions of the Compensation and Pension Service have 
been implemented.  Moreover, the Board notes that the VA 
examination reports of record do not evaluate muscle damage 
or offer reliable limitation of motion measurements.  
Therefore, the Board believes a remand for a new VA 
examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should implement the 
instructions of the Compensation and 
Pension Service administrative decision of 
March 17, 2007.  Specifically, the 
veteran's service-connected injury to 
Muscle Group X of the left foot should be 
evaluated at the 20 percent rate effective 
January 3, 1949.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of his 
service-connected residuals of a gunshot 
wound to the left ankle.  The claims file 
must be made available to and reviewed by 
the examiner, and review of the claims 
file must be indicated in the examination 
report.  All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examination report should be 
comprehensive and include a detailed 
account of all manifestations of left 
ankle pathology found to be present, to 
include the extent of any scarring, 
arthritis, or ankylosis.  The examiner 
should report any functional limitation 
found and range of motion expressed in 
degrees, with standard ranges provided for 
comparison purposes.  The examiner should 
also render specific findings as to 
whether there is objective evidence of 
pain on motion, instability, weakness, 
excess fatigability, or incoordination 
associated with the veteran's service-
connected left ankle disorder.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the affected part 
is used repeatedly.  

With respect to Muscle Group X of the left 
foot, the examiner should assess the 
severity of any dysfunction with 
propulsion thrust in walking and the 
affected flexor digitorum brevis, abductor 
hallucis, abductor digit minim, quadratus 
plantae, lumbricales, flexor hallucis 
brevis, adductor hallucis, flexor digiti 
minimi brevis, dorsal and plantar 
interossei, plantar aponeurosis, long 
plantar and calcaneonavicular ligament, 
tendons of the posterior tibial, peroneus 
longus and long flexors of the great and 
little toes.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development the RO 
deems necessary, the RO must readjudicate 
the issue on appeal.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




